DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An IDS was received from applicant on 7/21/2021.
3.	Claims 1-7 are remaining in the application.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/21/2021 was filed after the mailing date of the Notice of Allowance on 4/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.
Allowable Subject Matter
5.	The remaining claims 1-7 are allowed as previously indicated.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
7/28/2021